Case 0:20-cv-61610-BB Document 44 Entered on FLSD Docket 08/18/2021 Page 1 of 5




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 20-cv-61610-BLOOM

 DYNZA MACKEY,

         Petitioner,

 v.

 UNITED STATES OF AMERICA,

         Defendant.
                                           /

     ORDER DENYING MOTION FOR RECONSIDERATION AND NOTICE TO COURT

         THIS CAUSE is before the Court upon Petitioner Dynza Mackey’s (“Petitioner”) Motion

 to Reconsider 2255 (“Motion”), ECF No. [42], filed on August 3, 2021, and Notice to the Court

 (“Notice”), ECF No. [43], filed on August 6, 2021.1 For the reasons set forth below, the Motion

 and Notice are denied.

         Petitioner timely filed his Amended Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside,

 or Correct Sentence by a Person in Federal Custody (“Amended Motion”), ECF No. [22],

 challenging his conviction and sentence following entry of a negotiated guilty plea for aggravated

 identity theft and unlawful transfer, possession, or use of a means of identification. 2 The

 Government filed a Response to the Amended Motion, ECF No. [27] (“Response”), with



 1
   “Under the prison mailbox rule, a pro se prisoner’s court filing is deemed filed on the date it is delivered
 to prison authorities for mailing.” Williams v. McNeil, 557 F.3d 1287, 1290 n.2 (11th Cir. 2009) (citations
 and internal quotation marks omitted).
 2
   In exchange for a guilty plea, the Government agreed to seek dismissal of two other counts in the
 indictment, possession of device-making equipment and access device fraud. CR-ECF No. [21]. Following
 entry of a knowing and voluntary guilty plea, Petitioner was adjudicated guilty and sentenced to a total of
 sixty-one months. ECF No. [27-2] at 28-30. Petitioner did not file a direct appeal.
Case 0:20-cv-61610-BB Document 44 Entered on FLSD Docket 08/18/2021 Page 2 of 5

                                                                     Case No. 20-cv-61610-BLOOM


 supporting exhibits, ECF Nos. [27-1] & [27-2]. Petitioner also submitted a Reply. ECF No. [30]

 (“Reply”).

         Petitioner now states that he preserved issues for appeal when, at his sentencing hearing,

 he formally opposed and objected to “a long list of issues.” ECF No. [42] at 1. He argues that in

 his Amended Motion he “sought redress to the very same issues raised by him at sentencing” and

 the “issues raised represent[] almost 50% of [Petitioner’s] 61[-]month sentence and if gone

 uncorrected would prove to be a huge miscarriage of justice[.]” Id. Petitioner lists the following as

 “objections and raised issues”: “characteristics of the defendant”; “sentencing disparities”;

 “criminal history calculation”; “immigration detainer”; “use of evidence planted by the police”;

 “items the court considered untimely”; “sentence disparities”; and “satisfaction of representation.”

 Id. at 2-7.

         Petitioner attached two exhibits to the Motion. The first, a letter from Deputy Attorney

 General of the United States Sally O. Yates, dated August 16, 2016, with the subject line

 “Reducing our Use of Private Prisons.” Id. at 8-9. The second, a purported affidavit from an

 individual named Alexis Higgs regarding the circumstances surrounding Petitioner’s October 26,

 2015 arrest. Id. at 10-11. In the separately filed Notice, Petitioner includes “case law in support of

 the affidavit” and additional argument regarding Petitioner’s ineffective assistance of counsel and

 breach of plea agreement claims. ECF No. [43].

         A litigant may move for reconsideration pursuant to Rule 59(e) or Rule 60(b) of the Federal

 Rules of Civil Procedure. Under Rule 59(e), reconsideration is proper when there is: (1) newly

 discovered evidence; (2) an intervening change in controlling law; or (3) a need to correct a clear

 error of law or fact or prevent manifest injustice. See Board. Of Trs. Of Med. Ctr. v. Humana Mil.

 Healthcare Servs., Inc., 447 F.3d 1370, 1377 (11th Cir. 2006) (citation omitted). Similarly, under



                                                   2
Case 0:20-cv-61610-BB Document 44 Entered on FLSD Docket 08/18/2021 Page 3 of 5

                                                                   Case No. 20-cv-61610-BLOOM


 Rule 60(b), relief from a final order is appropriate based on:

        (1)     mistake, inadvertence, surprise, or excusable neglect;

        (2)     newly discovered evidence that, with reasonable diligence, could not have
                been discovered in time to move for a new trial under Rule 59(b);

        (3)     fraud . . . misrepresentation, or misconduct by an opposing party;

        (4)     the judgment is void;

        (5)     the judgment has been satisfied, released, or discharged; it is based on the
                earlier judgment that has been reversed or vacated; or applying it
                prospectively is no longer equitable; or

        (6)     any other reason that justifies relief.

 Fed. R. Civ. P. 60(b).

        To prevail on a motion to reconsider, the moving party must demonstrate why the court

 should reverse its prior decision by setting forth facts or law of a strongly convincing nature. A

 motion to reconsider should not be used as a vehicle “to relitigate old matters, raise argument or

 present evidence that could have been raised prior to the entry of judgment.” Michael Linet, Inc.

 v. Vill. of Wellington, 408 F.3d 757, 763 (11th Cir. 2005). The decision to grant a motion for

 reconsideration is within the sound discretion of the trial court and will only be overturned for an

 abuse of discretion. See Bey v. Carrington Mortg. Servs., LLC, 805 F. App’x 981, 983 (11th Cir.

 2020) (per curiam) (citation omitted).

        On the merits, Petitioner seeks reconsideration of this § 2255 proceeding to raise arguments

 previously rejected by this Court, or to raise new claims, which could have been, but were not

 previously raised. Petitioner fails to provide the Court with any viable reasons that warrant

 reconsideration under either Rule 59 or Rule 60(b). Petitioner does not offer any new evidence or

 new arguments not previously considered, and merely seeks reconsideration of claims previously

 raised and rejected by the Court.


                                                   3
Case 0:20-cv-61610-BB Document 44 Entered on FLSD Docket 08/18/2021 Page 4 of 5

                                                                      Case No. 20-cv-61610-BLOOM


        The Eleventh Circuit has held that the denial of a Rule 59 motion is a “final order” in a

 habeas corpus proceeding and requires a Certificate of Appealability (“COA”) before an appeal

 may proceed. See 28 U.S.C. § 2253(c)(1); Perez v. Sec’y, Fla. Dep’t of Corr., 711 F.3d 1263, 1264

 (11th Cir. 2013) (citations omitted); see also Gonzalez v. Sec’y for Dep’t of Corr., 366 F.3d 1253,

 1263-64 (11th Cir. 2004) (en banc) (concluding that the denial of a Fed. R. Civ. P. 60(b) motion

 constitutes a “final order” under section 2253(c)(1) and, thus, requires a COA). Upon consideration

 of the record as a whole, a certificate of appealability shall not issue.

        Accordingly, it is ORDERED AND ADJUDGED as follows:

              1. Petitioner Dynza Mackey’s Motion to Reconsider 2255, ECF No. [42], and Notice

                 to the Court, ECF No. [43], are DENIED.

              2. No certificate of appealability shall issue.

        DONE AND ORDERED in Chambers at Miami, Florida, on August 17, 2021.




                                                    _________________________________
                                                    BETH BLOOM
                                                    UNITED STATES DISTRICT JUDGE




 Copies to:

 Counsel of Record

 Dynza Mackey
 #19578-104
 Federal Correctional Institution
 Inmate Mail/Parcels
 Post Office Box 4000

                                                    4
Case 0:20-cv-61610-BB Document 44 Entered on FLSD Docket 08/18/2021 Page 5 of 5

                                                    Case No. 20-cv-61610-BLOOM


 Manchester, KY 40962




                                       5
